Citation Nr: 0611712	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  00-10 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for torn medial meniscus and chondromalacia patella, 
status post partial medial meniscectomy, right knee, 
effective from April 25, 1998.

2.  Entitlement to an initial evaluation greater than 10 
percent for degenerative joint disease, right knee, effective 
from April 25, 1998.

3.  Entitlement to an initial compensable evaluation for a 
nodule on the right (major) index finger, effective from 
April 25, 1998.

4.  Entitlement to an initial compensable evaluation greater 
for an umbilical hernia, effective from April 25, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to April 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in December 1998 and 
February 2002 by the St. Louis, Missouri, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
granted the veteran service connection and a 10 percent 
initial evaluation for torn medial meniscus and 
chondromalacia patella, status post partial medial 
meniscectomy, right knee, effective from April 25, 1998; 
service connection and a 10 percent initial evaluation for 
degenerative joint disease, right knee, effective from April 
25, 1998; service connection and a noncompensable initial 
evaluation for a nodule on the right (major) index finger, 
effective from April 25, 1998; and service connection and a 
noncompensable initial evaluation for an umbilical hernia, 
effective from April 25, 1998.  Consideration must therefore 
be given regarding whether the case warrants the assignment 
of separate ratings for each of his service-connected 
disabilities for separate periods of time, from April 25, 
1998, to the present, based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

During the course of this appeal, the Board remanded the case 
to the RO for additional evidentiary development and 
correction of procedural defects in April 2001, July 2003, 
and June 2005.  The RO affirmed the initial 10 percent 
evaluations assigned for the right knee disabilities and the 
noncompensable evaluations assigned for the right index 
finger and umbilical hernia disabilities.  The case was 
returned to the Board in November 2005 and the veteran now 
continues his appeal.


FINDINGS OF FACT

1.  For the period from April 25, 1998 to the present, the 
veteran's torn medial meniscus and chondromalacia patella, 
status post partial medial meniscectomy, right knee, has been 
manifested by subjective accounts of right knee pain with 
occasional crepitus and joint line tenderness, but with no 
objective evidence of ligamentous instability, subluxation, 
or frequent episodes of joint locking or effusion.

2.  For the period from April 25, 1998 to the present, the 
veteran's degenerative joint disease, right knee, has been 
manifested by subjective accounts of right knee pain with 
radiographic evidence of degenerative changes of the knee 
joint, but with full range of extension to zero degrees and 
flexion limited only to 110 degrees with onset of pain at 110 
degrees.

3.  For the period from April 25, 1998 to the present, the 
veteran's nodule on his right index finger has been 
manifested by a subcutaneous soft tissue mass located on the 
dorsal surface of the distal interphalangeal joint of the 
right index finger of his major upper extremity that measures 
approximately 1.5 centimeters by 1.0 centimeters; the nodule 
is essentially nontender and produces no functional 
limitation or cosmetic disfigurement.

4.  For the period from April 25, 1998 to the present, the 
veteran's umbilical hernia has been manifested by healed 
postoperative surgical wounds with occasional tenderness on 
palpation of the hernia site and restriction of his ability 
to perform heavy lifting, but with no weakening of the 
abdominal wall and no use of a supportive belt indicated.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for torn medial meniscus and chondromalacia patella, 
status post partial medial meniscectomy, right knee, for the 
period from April 25, 1998 to the present, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5259 (2005). 

2.  The criteria for an initial evaluation greater than 10 
percent for degenerative joint disease, right knee, for the 
period from April 25, 1998 to the present, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2005). 

3.  The criteria for an initial compensable evaluation for a 
nodule on the right (major) index finger, for the period from 
April 25, 1998 to the present, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7819 (2002); 38 C.F.R. § 4.118, Diagnostic Code 7819 
(2005). 

4.  The criteria for an initial compensable evaluation for an 
umbilical hernia, for the period from April 25, 1998 to the 
present, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7339 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the initial rating decision on appeal predated 
the enactment of the VCAA by nearly two years.  Therefore, it 
was impossible for the RO to provide the veteran with notice 
of the VCAA's provisions prior to the initial adverse 
decision.  However, during the course of the appeal, the 
veteran was duly provided with notice of the VCAA and the 
provisions applicable to his claims.  The notice was sent in 
correspondence dated in April 2001 and April 2004, in which 
the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his 
claims for a higher initial evaluation for his right knee, 
right index finger, and umbilical hernia disabilities, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of, or 
submit any further evidence that was relevant to the claims.  
These letters did advise that medical evidence or other 
evidence showing the existence of persistent or recurrent 
symptoms of a disability was needed.

The veteran was also provided with a copy of the appealed 
rating decisions, as well statements of the case and 
supplemental statements of the case.  These documents 
provided him with notice of the law and governing 
regulations, including the rating criteria for establishing a 
higher evaluation for the disabilities at issue in this 
appeal.  By way of these documents, he also was specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on the veteran's 
behalf, and the reasons for the determinations made on his 
claims.  These documents, in essence, informed the veteran 
that he did not have evidence to support a higher rating, and 
told him what was needed to achieve the benefit he was 
seeking.

The Board finds that the letters of April 2001 and April 
2004, when coupled with the rating decision, the statement of 
the case, and the supplemental statements of the case, 
adequately advised the veteran of what was necessary to 
establish entitlement to a higher rating, as well as the 
distribution of duties in obtaining pertinent evidence.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  In other words, a reasonable person 
could be expected to understand from the notice provided what 
was needed with regard to his claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and private and VA medical 
records and examination reports pertaining to the 
disabilities at issue for the period from 1998 to 2005.   

In summary, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Pertinent laws and regulations - increased ratings:

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2005).  A thorough evaluation of a musculoskeletal or 
orthopedic disability for rating purposes requires 
consideration of any functional loss due to pain, 
incoordination, weakness, or fatigability.  
38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

(a.)  Entitlement to an initial evaluation greater than 10 
percent for torn medial meniscus and chondromalacia patella, 
status post partial medial meniscectomy, right knee, 
effective from April 25, 1998, and entitlement to an initial 
evaluation greater than 10 percent for degenerative joint 
disease, right knee, effective from April 25, 1998.

The veteran's service medical records show that in 1987 he 
sustained a twisting injury to his right knee and was 
thereafter treated for recurrent complaints of right knee 
pain.  In 1996, he underwent arthroscopic surgery on his 
right knee, in which a partial medial meniscectomy was 
performed to repair a torn medial meniscus.  He was also 
diagnosed with chondromalacia patella.  The report of a 
physical evaluation board in January 1998 recommended his 
medical discharge from active duty due to his right knee 
disability.  He was separated from service in April 1998.

The veteran filed a claim for VA compensation for his right 
knee disability immediately upon his separation from service.  
In November 1998, he was examined by VA.  At the examination 
he presented subjective complaints of right knee pain.  
Physical examination of his right knee revealed flexion to 
130 degrees and extension to zero degrees, with intact 
ligaments and no swelling or tenderness on palpation.  The 
veteran was unable to perform a squat, but his gait was 
normal and he did not require a cane, crutch, or supportive 
brace.  X-ray revealed a well-preserved knee joint space with 
no evidence of fracture, dislocation, or bony destruction.  
The diagnosis was history of arthroscopic debridement of the 
medial meniscus with chondromalacia patella, right knee.

VA and private medical records for the period from 1999 to 
2001 show that the veteran was treated for complaints of 
right knee pain.  The reports note that he had mild medial 
joint line tenderness with intact ligaments and no 
ligamentous instability.  Objective examination shows that 
his right knee had full range of motion with very mild 
crepitus in the patellofemoral joint.  X-rays performed 
during this time indicated the presence of degenerative 
changes of the right knee.  The veteran reported that 
exercise aggravated his right knee symptoms, which he treated 
with non-prescription pain relievers.  He also reported that 
he was employed as a corrections officer and that the job 
entailed sitting, standing, and driving, all of which caused 
his right knee to become symptomatic.    

The report of an August 2001 VA examination shows that the 
veteran complained of pain on use of his right knee.  X-rays 
of the right knee indicated degenerative joint disease that 
was attributed to his service-connected traumatic injury.  
The diagnosis was post-meniscectomy syndrome and degenerative 
joint disease of the right knee.

VA treatment reports dated 2001 to 2002 show treatment of the 
veteran for complaints of right knee pain that was aggravated 
when using stairs.  No swelling, redness, tenderness, or heat 
was noted on examination of the right knee.

The report of a March 2003 VA examination shows that the 
veteran reported having recurrent right knee pain, which he 
stated was "no different now than it was two years ago."  
He informed the examiner that he played full court basket 
ball once per week and experienced slight swelling of his 
right knee after the games, which decreased over time.  There 
was no evidence of right knee joint locking, stiffness, 
fatigability, loss of endurance, or loss of his ability to 
walk or stand.  The veteran did not use a knee brace and 
reported that he occasionally used pain medication to treat 
his right knee symptoms.  Physical examination of his right 
knee revealed normal joint and patella alignment, patella 
tracking, and gait.  Ligament testing was normal with no 
evidence of joint instability.  No joint effusion was noted 
and the knee sensation was intact.  Some slight medial joint 
line and parapatellar tenderness was observed.  Range of 
motion testing showed flexion to 110 degrees, extension to 
zero degrees, and squatting to 80 degrees, with no 
crepitation noted.  The veteran reported onset of pain only 
when attempting to flex his right knee beyond 110 degrees.  
The arthroscopic scars were well-healed.   X-rays revealed 
normal right knee with no bony abnormality.  The examiner 
presented the following commentary:

"(There is) no evidence of weakened movement nor 
fatigability and there are no physical findings to 
suggest incoordination.

Functional restrictions are minimal and the only 
flare ups described are those that occur after 
playing basketball once a week.

The examiner cannot state whether there is any 
change in range of motion in the day following 
playing basketball when the veteran states that he 
has swelling and he states that he has more pain."

Private treatment reports dated in 2003 show that the veteran 
was treated for right knee pain.  MRI studies confirm the 
presence of a right medial meniscus with post-surgical 
changes.

VA treatment reports dated in 2004 show that the veteran 
complained of right knee pain with a perceived sensation of 
joint instability, for which he was prescribed a brace.  
However, additional treatment reports dated in March 2004, 
June 2004, and August 2004 show no objective evidence of 
right knee instability.  Minimal tenderness of the medial 
joint line of the right knee was observed.

The report of a July 2005 VA examination shows that the 
veteran presented with complaints of right knee pain.  
Examination of the joint shows that it displayed a normal 
external appearance, with no redness, swelling, heat, or 
joint effusion.  On range of motion testing, he could fully 
extend his right knee to zero degrees without pain, and flex 
it to 130 - 140 degrees with onset of pain only at full 
flexion.  Ligament testing was normal with no varus or valgus 
laxity observed.  X-ray films show the presence of minimal-
to-moderate joint effusion with 2 millimeters of anterior 
displacement of the patella.  The examiner presented the 
following commentary:

"The (right) knee is stable in examination.  
Gait was upright and without obvious limp.  
Range of motion was mildly impaired without 
objective evidence of pain.  There was not any 
incoordination, weakened movement, or 
excessive fatigability.  There was no 
functional impairment due to incoordination, 
weakened movement, or excessive fatigability.  
The veteran was able to walk on his heel and 
toes and tandem walk without difficulty.  
There veteran denied flare ups."

The torn medial meniscus with chondromalacia patella, status 
post partial medial meniscectomy, right knee, is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2005), which 
provides for the assignment of a 10 percent rating for 
symptomatic postoperative residuals of removal of the 
semilunar cartilage.

38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005), provides for 
the assignment of a 30 percent rating for severe recurrent 
subluxation or lateral instability, a 20 percent rating for 
moderate recurrent subluxation or lateral instability, and a 
10 percent rating for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is provided for a 
dislocated semilunar cartilage manifested by frequent 
episodes of joint locking, pain and effusion into the joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2005).  

Criteria for rating a knee disability based on limitation of 
flexion provide a 30 percent evaluation when the evidence 
demonstrates that flexion is limited to 15 degrees.  
Assignment of a 20 percent evaluation is warranted when the 
evidence demonstrates that flexion is limited to 30 degrees.  
Assignment of a 10 percent evaluation is warranted when the 
evidence demonstrates that flexion is limited to 45 degrees.  
Assignment of a noncompensable evaluation is warranted when 
the evidence demonstrates that flexion is limited to 60 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).

Criteria for rating a knee disability based on limitation of 
extension provide a 50 percent evaluation when the evidence 
demonstrates that extension is limited to 45 degrees.  
Assignment of a 40 percent evaluation is warranted when the 
evidence demonstrates that extension is limited to 30 
degrees.  Assignment of a 30 percent evaluation is warranted 
when the evidence demonstrates that extension is limited to 
20 degrees.  Assignment of a 20 percent evaluation is 
warranted when the evidence demonstrates that extension is 
limited to 15 degrees.  Assignment of a 10 percent evaluation 
is warranted when the evidence demonstrates that extension is 
limited to 10 degrees.  Assignment of a noncompensable 
evaluation is warranted when the evidence demonstrates that 
extension is limited to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005).

The rating schedule provides that arthritis, degenerative 
(hypertrophic or osteoarthritis) or traumatic, established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved (Diagnostic Code 5200, 
etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below:

Assign a 20 percent evaluation when there is X-
ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.

Assign a 10 percent evaluation when there is X-
ray evidence of involvement of two or more major 
joints or two or more minor joint groups.

Note (1): The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be combined with ratings based 
on limitation of motion.

Note (2): The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5010 
(2005).

The Board notes that the veteran's left knee disability may 
be rated under both the Diagnostic Code for arthritis and the 
Diagnostic Code for joint instability.  In precedent opinion 
VAOPGCPREC 23-97 (July 1, 1997), the VA Office of the General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257 of 38 C.F.R. § 4.71a (2005).  
The Office of the General Counsel noted that Diagnostic 
Code 5257 specifically addressed only instability of the knee 
and Diagnostic Code 5003 specifically addressed only 
arthritis and disability from arthritis due to limitation of 
range of motion.  The Office of the General Counsel 
determined that because these Diagnostic Codes applied either 
to different disabilities or to different manifestations of 
the same disability, the evaluation of knee dysfunction under 
both Codes would not amount to pyramiding (i.e., evaluating 
the same disability under various diagnoses) which was to be 
avoided under 38 C.F.R. § 4.14 (2005).

The Board has reviewed the objective medical evidence as it 
pertains to the veteran's right knee and concludes that the 
overall disability portrait it presents for the period from 
April 25, 1998 to the present time shows a constellation of 
symptomatology that more closely approximates the criteria 
for a 10 percent evaluation for symptomatic postoperative 
residuals of removal of the semilunar cartilage under 
Diagnostic Code 5259, manifested by subjective right knee 
pain with occasional crepitus and joint line tenderness, and 
a 10 percent evaluation under Diagnostic Code 5003 for 
radiographic evidence of degenerative joint disease of the 
right knee manifested by pain, but not otherwise impaired by 
a compensable loss of motion on flexion or extension.  
Examination and treatment reports for the time period at 
issue shows that, notwithstanding the veteran's use of a knee 
brace and his subjective sensations of right knee 
instability, there is no objective evidence demonstrating 
actual instability of this joint.  Furthermore, there is no 
evidence of frequent episodes of knee joint locking and 
effusion.  Although effusion was noted on examination in 
2005, it was not observed as a regular and persistent symptom 
in prior examinations and the evidence does not indicate that 
the effusion is a frequent condition.  Range of motion 
testing of the right knee does not objectively demonstrate 
limitation of motion to a compensable degree on flexion or 
extension on application of Diagnostic Codes 5260 or 5261.  
The Board has considered the issue of functional loss, but 
the objective evidence shows that this question has been 
adequately addressed by the examiners who evaluated the 
veteran's right knee.  Their opinions and objective findings 
indicate no incoordination, weakness, or fatigability.  The 
fact that the veteran is able to exercise and play full court 
basketball once per week indicates that he does not have much 
restriction in his physical activities.  To the extent that 
pain limited the right knee's motion, this was only manifest 
at the far end of flexion at around 110 degrees, which is a 
noncompensable level of limitation of motion.  Therefore, in 
view of the foregoing discussion, the Board finds that the 
evidence does not support the veteran's claims for an initial 
evaluation greater than 10 percent for both his degenerative 
joint disease and his torn medial meniscus and chondromalacia 
patella of the right knee for the period commencing on April 
25, 1998.  His appeal in this regard is therefore denied.  
Because the evidence in this case is not approximately 
balanced with respect to the merits of the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 4.3 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Entitlement to an initial compensable evaluation for a 
nodule on the right (major) index finger, effective from 
April 25, 1998.

The veteran's service medical records show that he was 
diagnosed with a subcutaneous nodule or cyst on the distal 
interphalangeal (DIP) joint of his right index finger in 
1993.  The medical records show that he is right-hand 
dominant.  Service connection was granted for a nodule on the 
right (major) index finger as being directly related to 
active duty.

The report of a VA examination dated in November 1998 shows 
that the veteran complained of occasional tenderness to 
pressure over the nodule on his right index DIP joint, but 
indicated that the nodule did not actually interfere with his 
ability to maintain his grip or to grasp objects.  No 
medications were used to treat his condition.  Objective 
examination revealed a pea-sized nodule over the distal 
aspect of the dorsal side of his right index finger that was 
nontender on palpation.  The DIP joint was freely movable.  
X-rays were negative.

The report of an August 2001 VA examination shows that 
radiographic study of the veteran's right hand revealed no 
bone or joint abnormality associated with the skin nodule on 
his right index finger.  The veteran complained of problems 
with bending the tip of his right index finger and with using 
his right index finger to lift and squeeze objects that was 
aggravated by cold weather.  Physical examination revealed a 
1.5-centimeter by 1.0-centimeter nontender cystic nodule 
centered over the distal interphalangeal joint.  Flexion of 
the right index finger's DIP joint was to 80 degrees, as 
compared with 90 degrees on the left.  The veteran displayed 
good dexterity with his right hand and was able to point, 
probe, and pick up objects with his right index finger.  His 
right hand displayed a firm 5/5 grip strength.  The diagnosis 
was a contusion of the right index finger with residual 
nodule and decreased flexion of the finger.  The examiner 
stated that the "cystic nodule is directly over the DIP 
joint causing interference with flexion, although (the 
veteran's manual) dexterity remains intact."

The report of a March 2003 VA examination shows that the 
veteran complained of slight discomfort when bending his 
right index finger DIP joint.  The veteran was a corrections 
officer and his job required that he demonstrate yearly that 
he was able to operate a handgun, which entailed using his 
right index finger to pull the trigger.  The examiner noted 
that the nodule did not impose any actual interference with 
the veteran's activities of daily living.  Physical 
examination revealed a 1.0-centimeter by 0.75-centimeter 
subcutaneous soft tissue mass on the dorsal surface of the 
DIP joint of the right index finger.  Apart from a little 
perceived localized tenderness, it was essentially nontender 
and no redness, limitation of motion, or ligamentous 
instability was associated with the nodule.  Hand grip 
ability and grip strength were normal.  The diagnosis was 
benign subcutaneous nodule of the right index finger that did 
not interfere with any functional activity or cause any 
painful motion.  The examiner stated that there was no 
functional disability associated with the veteran's right 
index finger.

The veteran's service-connected nodule on the right (major) 
index finger is rated under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7819 (2005) for benign skin 
neoplasms.  As the skin nodule does not affect his head, 
face, or neck, the Code prescribes rating the disability as a 
scar under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, 
or based on impairment of function.  As the medical evidence 
clearly establishes that the skin nodule does not cause any 
actual limitation of function of his right index finger or 
right (major) hand, the Board will apply the Codes that 
pertain to rating scars to the disability.  

Under the rating criteria in effect prior to August 30, 2002, 
a superficial skin scar that was located on an area of the 
body other than the head, face, or neck, and was not 
secondary to a burn injury warranted the assignment of a 10 
percent evaluation if the scar was objectively demonstrated 
to be poorly nourished with repeated ulceration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  A 10 percent evaluation could 
also be assigned if the superficial skin scar in question was 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  A 10 percent evaluation was 
the maximum evaluation assignable under the provisions of 
Diagnostic Codes 7803 and 7804.  A scar could also be 
evaluated based on the limitation of function of the body 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The Board has considered the provisions of the pre-August 
30, 2002 version of the Schedule and has applied them to the 
facts of the case.  However, as previously discussed, the 
objective medical evidence for this period demonstrates that 
the veteran's skin nodule of his right index finger is 
essentially nontender and produces no actual functional 
limitation or cosmetic disfigurement.  Therefore, the 
veteran's claim for a compensable initial evaluation for his 
right index finger skin nodule for the period commencing 
from April 25, 1998 to August 29, 2002 cannot be granted 
under the provisions of the applicable Diagnostic Codes in 
effect prior to August 30, 2002.

Effective August 30, 2002, the rating schedule for 
evaluating scars was revised.  The new version of the 
Schedule contemplates impairment due to scars affecting body 
parts other than the head, face, and neck, that are deep 
(i.e., associated with underlying soft tissue damage) or 
cause limited motion.  38 C.F.R. § 4.118, Diagnostic Code 
7801.  Assignment of a 10 percent evaluation is warranted 
when such scars exceed an area of 6 square inches (39 square 
centimeters).  Assignment of a 20 percent evaluation is 
warranted when such scars exceed an area of 12 square inches 
(77 square centimeters).  Assignment of a 30 percent 
evaluation is warranted when such scars exceed an area of 72 
square inches (465 square centimeters).  Assignment of a 40 
percent evaluation is warranted when such scars exceed an 
area of 144 square inches (929 square centimeters).  

The current Schedule provides for assignment of a 10 percent 
evaluation for superficial scars (i.e., one not associated 
with underlying soft tissue damage) affecting body parts 
other than the head, face, or neck, that do not cause 
limited motion and cover an area of 144 square inches (929 
square centimeters) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802.

A 10 percent evaluation may be assigned for a superficial, 
unstable scar.  An unstable scar is defined in the 
regulations as having frequent loss of skin covering over the 
scar for any reason.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  A 10 percent evaluation may be assigned for a 
superficial scar that is painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  These are the maximum 
evaluations under Diagnostic Code 7803 and 7804.  Otherwise, 
the new rating schedule provides for rating a scar based on 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.

The current provisions of the Schedule do not provide for 
the assignment of a compensable evaluation for the veteran's 
service-connected skin nodule of his right (major) index 
finger.  The objective medical evidence shows that his skin 
nodule is not painful or disfiguring.  It is described as 
subcutaneous but not deep, and it measures only 1.5 by 1.0 
centimeters in size, affects only a very small part of the 
veteran's body, and has no functional limitation associated 
with it.  Therefore, as the skin nodule of the right index 
finger does not produce a level of impairment that warrants 
the assignment of a 10 percent evaluation under the 
applicable Diagnostic Codes, the veteran's claim for an 
initial compensable rating for this disability is not 
warranted under the revised criteria in effect from August 
30, 2002 to the present.

Because the evidence in this case is not approximately 
balanced with respect to the merits of the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 4.3 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(c.)  Entitlement to an initial compensable evaluation 
greater for an umbilical hernia, effective from April 25, 
1998.

The veteran's service medical records show that he underwent 
surgery for a right hernia repair prior to his entry into 
active duty.  The residuals of this surgery were described as 
being well-healed.  During service, he complained of right 
groin pain after a road march and was diagnosed with a small, 
asymptomatic right umbilical hernia.  Service connection was 
awarded for a right umbilical hernia on the basis of 
aggravation of a disability that pre-existed active duty.

The report of a November 1998 VA examination shows that the 
veteran had a small, non-tender umbilical hernia.  He denied 
having any problems associated with the hernia other than 
occasional right lower quadrant pain.

The report of an August 2001 VA examination shows that the 
veteran complained of a pulling sensation at the site of his 
umbilical hernia.  Physical examination revealed a 2.0-
centimeter protruding umbilical hernia that was soft and 
fully reducible.  The hernia site was tender on direct 
pressure with no rebound and no inguinal femoral hernia 
observed.  There was no bulging, erythema, streaks, or 
swelling associated with the hernia.  The diagnosis was 
umbilical hernia with strain.  The umbilical hernia 
reportedly caused the veteran to miss out on nine days of 
work over the prior 12-month period.  Scrotal examination was 
normal.  The examiner's opinion was that the veteran did not 
require the use of a supportive belt for his hernia.

The report of a December 2004 VA examination shows that there 
was evidence of a small 2.0-centimeter umbilical hernia that 
reportedly caused the veteran some discomfort when performing 
heavy lifting.  There was no pain on palpation, no pain on 
cough, and no evidence of any exudate or discharge.  The 
veteran did not wear any special prosthesis or supportive 
belt for the hernia.

The veteran's service-connected right umbilical hernia is 
rated under the criteria contained in 38 C.F.R. § 4.114, 
Diagnostic Code 7339 (2005), which provides for the 
assignment of a noncompensable evaluation for healed 
postoperative surgical wounds with no disability and no use 
of a supportive belt indicated.  Assignment of a 20 percent 
evaluation is warranted when the objective evidence shows the 
presence of a small hernia that is not well-supported by belt 
under ordinary conditions, or a healed ventral hernia or 
post-operative wounds with weakening of abdominal wall and 
indication for a supporting belt.  Assignment of a 40 percent 
evaluation is warranted when the objective evidence shows a 
large hernia that is not well-supported by belt under 
ordinary conditions.  Assignment of a 100 percent evaluation 
is warranted when the objective evidence shows the presence 
of a massive, persistent, severe diastasis of the recti 
muscles or extensive, diffuse destruction or weakening of 
muscular and fascial support of the abdominal wall so as to 
be inoperable.

Applying the aforementioned rating criteria to the facts of 
the case, the Board observes that the veteran's service-
connected umbilical hernia does not meet the criteria for a 
compensable evaluation.  The objective medical evidence shows 
that the umbilical hernia is essentially well-healed and that 
notwithstanding some episodes of tenderness which caused him 
to miss several days of work during the course of one year, 
and some limitation of his ability to perform heavy lifting, 
there is no objective evidence of any weakening of the 
abdominal wall associated with the hernia and no indication 
that he requires the use of a supporting belt for it.  As the 
symptoms associated with his hernia have not met the criteria 
for a 20 percent evaluation and otherwise more closely 
approximate the criteria contemplated for a noncompensable 
evaluation, his claim for a compensable initial evaluation 
for an umbilical hernia for the period commencing on April 
25, 1998 must be denied.  

Because the evidence in this case is not approximately 
balanced with respect to the merits of the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 4.3 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation greater than 10 percent for torn medial 
meniscus and chondromalacia patella, status post partial 
medial meniscectomy, right knee, for the period commencing on 
April 25, 1998, is denied.

An initial evaluation greater than 10 percent for 
degenerative joint disease, right knee, for the period 
commencing on April 25, 1998, is denied.

An initial compensable evaluation for a nodule on the right 
(major) index finger, for the period commencing on April 25, 
1998, is denied.

An initial compensable evaluation for an umbilical hernia, 
for the period commencing on April 25, 1998, is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


